Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 are presented for examination.
Claim 4 and 5 were amended.
This is a Final Action.

Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive.
With respect to Claim 5 objection has been obviated due to current amendments to the claim.
With respect to claim 4, 112 rejection has been obviated due to current amendments to the claim.
With respect to ODP in view of patent 10,614,047 has been obviated due to eTD presented. However, ODP in view of application 16/789160 has been maintained until a eTD is provided.
Claims 6-9 are indicated as allowable and will be once claims 1-3 are cancelled or the independent claim 1 incorporates the limitations from claim 6.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-5 and 11-13 of Application No: 16/789,160.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Application: US 16/789160
1 and 6
3 and 11
1 and 6
4 and 12
1 and 6
5 and 13


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pafumi et al. (US 2012/0150805 - IDS)

1. Pafumi teaches, A method, comprising: 
receiving, at a physical proxy node, a backup request from a client outside the cluster environment (Paragraph 99 – backup request (VBR) command, Pafumi), wherein the backup request identifies a virtual machine that is to be backed up, the virtual machine comprising data that resides on a virtual federated database that is an element of the cluster environment and to which respective databases of each of a plurality of nodes of the cluster environment are mapped, and wherein the backup request is received at the physical proxy node due to the position of the physical proxy node in a preferred server order list (PSOL) (Fig 5, Paragraph 71 – teaches operations being performed of any node (remote or local), wherein the operation can be restore/backup, Paragraph 86 – selecting a VIOS to be restored, Pafumi);
after receipt of the backup request at the physical proxy node (Paragraph 7:706, Pafumi), initiating, with an agent residing at the physical proxy node, a save program on the physical proxy node (paragraph 7:710, Pafumi); 
after the save program has been initiated on the physical proxy node, initiating, with the save program, a secondary save process on the physical proxy node, wherein the secondary save process is a federated backup process and comprises: reading the virtual machine identification from the backup request; and backing up the virtual machine identified in the backup request (Fig 7: 716 and 718  - teaches first and second save processes, wherein the first process stores the backup in local and second stores in the distributed storage repository or VIOS DB, Pafumi).

2. Pafumi teaches, The method as recited in claim 1, wherein the physical proxy node at which the backup request is received comprises:
one or more virtual machines; a virtual machine monitor operable to run the one or more virtual machines; and hardware, the hardware comprising any one or more of disk drives, wireless and/or hardwired communication hardware, RAM, ROM, flash memory, I/O devices, data storage elements, or any combination of the foregoing (Figs 1-5, Pafumi).

4. The method as recited in claim 1, wherein the secondary process is performed by a program residing on the physical proxy node, wherein the program is nsrsnap_vss_Save.exe (Fig 7: 718 and Paragraph 84 – storing the files).

5. Pafumi teaches, The method as recited in claim 2, wherein the agent comprises a snapshot agent (Paragraph 59 – virtual client snapshot).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Pafumi et al. (US 2012/0150805 - IDS) in view of Nielsen et al. (US 2013/0124807 - IDS)

All the limitations of claim 1 are taught above.
3. The method as recited in claim 1, Pafumi teaches, wherein the cluster environment in which the physical proxy node resides utilizing a Power Hypervisor (Paragraph 50, Pafumi).
Pafumi does not explicitly teach, …is a Hyper-V Failover cluster (Paragraph 30, Neilsen).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow pafumi’s invention to taking a virtual machine offline and online during the restoration process as taught by Nielsen, because both Pafumi and Nielsen are analogous art in the area of backup and restore utilizing virtual machines.  

Claims 6-9 are allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159